Case 5:19-cv-01326-PA-SP Document 1-6 Filed 07/18/19 Page 1 of 15 Page ID #:146




                   EXHIBIT B-2
                                                                CaseCase
                                                                     5:19-cv-01326-PA-SP
                                                                          5:18-cv-02425 Document
                                                                                          Document
                                                                                                 1-41-6Filed
                                                                                                          Filed
                                                                                                              11/15/18
                                                                                                                07/18/19Page
                                                                                                                          Page
                                                                                                                             1 of
                                                                                                                               2 of
                                                                                                                                  4 15
                                                                                                                                     Page
                                                                                                                                        Page
                                                                                                                                          ID #:85
                                                                                                                                              ID #:147



                                                                1    HUNTON ANDREWS KURTH LLP
                                                                     EMILY BURKHARDT VICENTE (State Bar No. 263990)
                                                                 2
                                                                     ebvicente@HuntonAK.com
                                                                 3   SONYA D. GOODWIN (State Bar No. 281005)
                                                                 4   sgoodwin@HuntonAK.com
                                                                     550 South Hope Street, Suite 2000
                                                                 5   Los Angeles, California 90071-2627
                                                                 6   Telephone: 213 • 532 • 2000
                                                                     Facsimile: 213 • 532 • 2020
                                                                 7
                                                                 8   Attorneys for Defendants
                                                                     CINEMARK USA, INC. and
                                                                 9   CENTURY THEATRES, INC.
                                                                10
                                                                                              UNITED STATES DISTRICT COURT
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                                12
                                                                13
                                                                     MADISON KLEINE, an individual,            Case No.: 5:18-CV-2425
                                                                14
                                                                15               Plaintiff,                    DECLARATION OF SCOTT GREEN
                                                                16
                                                                           vs.
                                                                17
                                                                18   CINEMARK USA, INC., a Texas
                                                                     corporation; CENTURY THEATRES,            Complaint Filed: September 28, 2018
                                                                19   INC., a California corporation; and
                                                                20   DOES 1 THROUGH 10, inclusive

                                                                21               Defendants.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                  DECLARATION OF SCOTT GREEN                Ex. B-2
                                                                                                                                     REMOVAL000121
                                                                CaseCase
                                                                     5:19-cv-01326-PA-SP
                                                                          5:18-cv-02425 Document
                                                                                          Document
                                                                                                 1-41-6Filed
                                                                                                          Filed
                                                                                                              11/15/18
                                                                                                                07/18/19Page
                                                                                                                          Page
                                                                                                                             2 of
                                                                                                                               3 of
                                                                                                                                  4 15
                                                                                                                                     Page
                                                                                                                                        Page
                                                                                                                                          ID #:86
                                                                                                                                              ID #:148



                                                                1                              DECLARATION OF SCOTT GREEN
                                                                 2         I, Scott Green, declare:
                                                                 3         1.       I am over the age of twenty-one, and if called upon to testify as a witness
                                                                 4   in this matter, I could and would competently testify as to the matters set forth below,
                                                                 5   of which I have personal knowledge.
                                                                 6         2.       I am employed by Cinemark, USA, Inc. (“Cinemark”) as a General
                                                                 7   Manager at Cinemark’s Jess Ranch theatre (#1042), located at 18935 Bear Valley
                                                                 8   Road, Apple Valley, CA 92308. As the General Manager, I am responsible for the
                                                                 9   overall operation of the theatre and for supervising the employees who work within
                                                                10   the theatre.
                                                                11         3.       I have worked for Cinemark since 1998, and have been the General
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Manager at the Jess Ranch theatre for about six years. Based on my employment
                                                                13   history with Cinemark, and my job duties as General Manager, I have knowledge of
                                                                14   the facts stated below.
                                                                15         4.       Cinemark was incorporated in the State of Texas, and has its
                                                                16   headquarters and principal place of business in Plano, Texas. Cinemark’s high-level
                                                                17   officers and executives direct, control, and coordinate Cinemark’s operations from its
                                                                18   corporate office in Plano, Texas.
                                                                19         5.       In approximately October 2006, Cinemark acquired Century Theatres,
                                                                20   Inc., including the theatres that Century operated in California prior to the acquisition.
                                                                21   Theaters that Cinemark acquired through the Century-acquisition continue to do
                                                                22   business under the Century Theatres name.
                                                                23         6.       The Jess Ranch theatre opened for business on May 1, 2009. It is wholly
                                                                24   owned and operated by Cinemark and is branded as a Cinemark theatre. See
                                                                25   https://www.cinemark.com/southern-california/cinemark-jess-ranch#theatreInfo
                                                                26         7.       The Jess Ranch theatre has never been owned or operated by Century
                                                                27   Theatres, nor has it ever been branded as a Century Theatre.
                                                                28

                                                                                                                  1
                                                                                                    DECLARATION OF SCOTT GREEN                  Ex. B-2
                                                                                                                                         REMOVAL000122
                                                                CaseCase
                                                                     5:19-cv-01326-PA-SP
                                                                          5:18-cv-02425 Document
                                                                                          Document
                                                                                                 1-41-6Filed
                                                                                                          Filed
                                                                                                              11/15/18
                                                                                                                07/18/19Page
                                                                                                                          Page
                                                                                                                             3 of
                                                                                                                               4 of
                                                                                                                                  4 15
                                                                                                                                     Page
                                                                                                                                        Page
                                                                                                                                          ID #:87
                                                                                                                                              ID #:149



                                                                1          8.     Since it was opened by Cinemark (not Century), the theatre building has
                                                                 2   always been leased by Cinemark, and the theatre has always operated as a Cinemark
                                                                 3   theater. Attached hereto as Exhibit 1 is a true and correct copy of redacted excerpts
                                                                 4   of the lease for the Jess Ranch theatre, showing that the lease is in the name of
                                                                 5   Cinemark, not Century.
                                                                 6         9.     All of the employees who work (or have worked) at the Jess Ranch
                                                                 7   theatre, including Ms. Kleine, are employed by Cinemark. None of the employees
                                                                 8   assigned to the Jess Ranch theatre are employed by Century Theatres.
                                                                 9         10.    In my job as General Manager for Cinemark’s Jess Ranch theatre, I have
                                                                10   access in the regular course of business to the personnel files of employees who work
                                                                11   at that theatre. I also have access to pay information, including the hourly wage rates
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   for the Usher and Shift Leader positions at the Jess Ranch theatre. Based on my own
                                                                13   personal knowledge and review of these records, I am competent to testify to the
                                                                14   matters that follow.
                                                                15         11.    Madison Kleine was employed by Cinemark. She was never employed
                                                                16   by Century Theatres. Ms. Kleine was hired by Cinemark on or about March 2, 2016,
                                                                17   to work as an Usher at the Jess Ranch theatre. I was General Manager of the Jess
                                                                18   Ranch theatre from the time Ms. Kleine was hired and throughout her employment
                                                                19   until she resigned in or around October 5, 2017.
                                                                20         12.    Since Ms. Kleine was hired, Cinemark in the only entity that paid her
                                                                21   wages for her work at the theatre. Attached hereto as Exhibit 2 is a true and correct
                                                                22   copy of Ms. Kleine’s most recent wage statement from Cinemark, redacted for
                                                                23   confidentiality.
                                                                24         13.    Attached hereto as Exhibit 3 are true and correct copies of documents
                                                                25   contained in Ms. Kleine’s personnel file that show Cinemark is her employer, which
                                                                26   are redacted for confidentiality. These documents include Plaintiff’s new hire form,
                                                                27   Plaintiff’s Employee Agreement, Plaintiff’s Employee Guidelines Acknowledgement,
                                                                28   and Plaintiff’s Employee Notification Confirmation.

                                                                                                               2
                                                                                                  DECLARATION OF SCOTT GREEN                 Ex. B-2
                                                                                                                                      REMOVAL000123
                                                                CaseCase
                                                                     5:19-cv-01326-PA-SP
                                                                          5:18-cv-02425 Document
                                                                                          Document
                                                                                                 1-41-6Filed
                                                                                                          Filed
                                                                                                              11/15/18
                                                                                                                07/18/19Page
                                                                                                                          Page
                                                                                                                             4 of
                                                                                                                               5 of
                                                                                                                                  4 15
                                                                                                                                     Page
                                                                                                                                        Page
                                                                                                                                          ID #:88
                                                                                                                                              ID #:150



                                                                1          14.    Plaintiff resigned from her job with Cinemark on or about October 5,
                                                                 2   2017. At the time of her separation, she was working between 25 – 35 hours per week
                                                                 3   and was earning $10.860 per hour.
                                                                 4         I declare under penalty of perjury under the laws of the United States of
                                                                 5   America that the foregoing is true and correct.
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                3
                                                                                                  DECLARATION OF SCOTT GREEN                Ex. B-2
                                                                                                                                     REMOVAL000124
CaseCase
     5:19-cv-01326-PA-SP
         5:18-cv-02425 Document
                         Document
                                1-51-6
                                     Filed
                                         Filed
                                            11/15/18
                                               07/18/19
                                                      Page
                                                        Page
                                                           1 of610
                                                                of 15
                                                                    Page
                                                                      Page
                                                                         ID #:89
                                                                            ID #:151




                     EXHIBIT 1




                                                                           Ex. B-2
                                                                    REMOVAL000125
CaseCase
     5:19-cv-01326-PA-SP
         5:18-cv-02425 Document
                         Document
                                1-51-6
                                     Filed
                                         Filed
                                            11/15/18
                                               07/18/19
                                                      Page
                                                        Page
                                                           2 of710
                                                                of 15
                                                                    Page
                                                                      Page
                                                                         ID #:90
                                                                            ID #:152




                                                                           Ex. B-2
                                                                    REMOVAL000126
CaseCase
     5:19-cv-01326-PA-SP
         5:18-cv-02425 Document
                         Document
                                1-51-6
                                     Filed
                                         Filed
                                            11/15/18
                                               07/18/19
                                                      Page
                                                        Page
                                                           3 of810
                                                                of 15
                                                                    Page
                                                                      Page
                                                                         ID #:91
                                                                            ID #:153




                                                                           Ex. B-2
                                                                    REMOVAL000127
CaseCase
     5:19-cv-01326-PA-SP
         5:18-cv-02425 Document
                         Document
                                1-51-6
                                     Filed
                                         Filed
                                            11/15/18
                                               07/18/19
                                                      Page
                                                        Page
                                                           4 of910
                                                                of 15
                                                                    Page
                                                                      Page
                                                                         ID #:92
                                                                            ID #:154




                                                                           Ex. B-2
                                                                    REMOVAL000128
CaseCase
     5:19-cv-01326-PA-SP
          5:18-cv-02425 Document
                          Document
                                 1-51-6Filed
                                          Filed
                                              11/15/18
                                                07/18/19Page
                                                          Page
                                                             5 of
                                                               1010
                                                                  of 15
                                                                     Page
                                                                        Page
                                                                          ID #:93
                                                                              ID #:155




                     EXHIBIT 2




                                                                            Ex. B-2
                                                                     REMOVAL000129
CaseCase
     5:19-cv-01326-PA-SP
          5:18-cv-02425 Document
                          Document
                                 1-51-6Filed
                                          Filed
                                              11/15/18
                                                07/18/19Page
                                                          Page
                                                             6 of
                                                               1110
                                                                  of 15
                                                                     Page
                                                                        Page
                                                                          ID #:94
                                                                              ID #:156




                                                                            Ex. B-2
                                                                     REMOVAL000130
CaseCase
     5:19-cv-01326-PA-SP
          5:18-cv-02425 Document
                          Document
                                 1-51-6Filed
                                          Filed
                                              11/15/18
                                                07/18/19Page
                                                          Page
                                                             7 of
                                                               1210
                                                                  of 15
                                                                     Page
                                                                        Page
                                                                          ID #:95
                                                                              ID #:157




                     EXHIBIT 3




                                                                            Ex. B-2
                                                                     REMOVAL000131
CaseCase
     5:19-cv-01326-PA-SP
          5:18-cv-02425 Document
                          Document
                                 1-51-6Filed
                                          Filed
                                              11/15/18
                                                07/18/19Page
                                                          Page
                                                             8 of
                                                               1310
                                                                  of 15
                                                                     Page
                                                                        Page
                                                                          ID #:96
                                                                              ID #:158




                                                                           Ex. B-2
                                                                    REMOVAL000132
CaseCase
     5:19-cv-01326-PA-SP
          5:18-cv-02425 Document
                          Document
                                 1-51-6Filed
                                          Filed
                                              11/15/18
                                                07/18/19Page
                                                          Page
                                                             9 of
                                                               1410
                                                                  of 15
                                                                     Page
                                                                        Page
                                                                          ID #:97
                                                                              ID #:159




                                                                            Ex. B-2
                                                                     REMOVAL000133
CaseCase
     5:19-cv-01326-PA-SP
         5:18-cv-02425 Document
                         Document
                                1-51-6
                                     Filed
                                         Filed
                                            11/15/18
                                               07/18/19
                                                      Page
                                                        Page
                                                           10 15
                                                              of 10
                                                                 of 15
                                                                     Page
                                                                       Page
                                                                          ID #:98
                                                                             ID #:160




                                                                           Ex. B-2
                                                                    REMOVAL000134
